DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure
IDS Submitted on 3/23/2021 has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informality:  
The limitation "command o disable" would be “command to disable”. 
Appropriate corrections is required.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non- statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c)  or 1.321(d)  may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/ patents/process/file/efs/guidance/ eTD-info-I.jsp.

Independent Claim 1, 8 and 15 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1, 8 and 15 of U.S. Patent No. 10983949, in further view of Thind, Ravinder et al (PGPUB Document No. 20060117135), hereafter, referred to as “Thind”. Although the claims at issue are not identical, they are not patentably distinct from each other. Where Thind, para 0051 discloses attribute with name.

Dependent Claim 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 16, 17, 18, 19 and 20  are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over their corresponding claim 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 16, 17, 18, 19 and 20 respectively of U.S. Patent No. 10983949, in further view of Thind. Although the claims at issue are not identical, they are not patentably distinct from each other. For example the commonly claimed features comprising at least the following:

Instant Application
U.S. Patent No. 10983949
1. A method comprising: initiating, in response to the first command o disable a quota capability of a file system, execution of one or more instructions to delete a first association of a quota attribute with a directory, wherein the quota attribute has an attribute name, and wherein the first association assigns a first value of the quota attribute to a first string, and wherein the first string comprises a combination of the attribute name and a first symbol corresponding to a first version of the quota attribute; receiving, by a processing device prior to completion of the execution of the one or more instructions, one or more commands to enable the quota capability and assign a second value of the quota attribute to the directory; and generating by the processing device, in response to the one or more commands, a second association of the quota attribute with the directory, wherein the second association assigns a second value of the quota attribute to a second string, and wherein the second string comprises a combination of the attribute name and a second symbol corresponding to a second version of the quota attribute. I in further view of Thind. 
1. A method, comprising: receiving, by a processing device, a first command from a first user of the file system to disable a quota capability of the file system, wherein the quota capability associates quota attributes with directories of the file system;
wherein the first quota attribute string comprises a combination of an attribute name and a first symbol corresponding to a first version of the quota attribute,
, and wherein the first association assigns a first value of the quota attribute to the first quota attribute string; initiating by the processing device, in response to the first command, execution of one or more instructions to delete the first association of the quota attribute with the plurality of directories in view of the first quota attribute string;
receiving by the processing device, prior to completion of the execution of the one or more instructions to delete the first association, a second command from a second user of the file system to enable the quota capability and assign a second value of the quota attribute to the plurality of directories; 
generating, by the processing device, a second association of the quota attribute with the directory, wherein the second association assigns a second value of the quota attribute to a second quota attribute string, and wherein the second quota attribute string comprises a combination of the attribute name and a second symbol corresponding to a second version of the quota attribute,
2. The method of claim 1 wherein the first symbol comprises one or more characters representing an integer N, and wherein the second symbol comprises one or more characters representing an integer N+1.
2. The method of claim 1 wherein the first symbol comprises one or more characters representing an integer N, and wherein the second symbol comprises one or more characters representing an integer N+1.


3. The method of claim 1 wherein the quota attribute is a size of the directory.
3. The method of claim 1 wherein the quota attribute is a size of the directory.
4. The method of claim 1 wherein the quota attribute is a limit on a size of the directory.
4. The method of claim 1 wherein the quota attribute is a limit on a size of the directory.
5. The method of claim 1, wherein each of the plurality of buckets comprises a plurality of events and an inverted index corresponding to the plurality of events.
5. The method of claim 1 wherein the quota attribute is a contribution of a size of the directory to a size of a parent directory of the directory.
6. The method of claim 1 wherein the quota attribute is a contribution of a size of the directory to a size of a parent directory of the directory.
6. The method of claim 1 wherein the quota capability also associates quota attributes with one or more volumes of the file system.
7. The method of claim 1 wherein the combination of the attribute name and the first symbol is a concatenation.
7. The method of claim 1 wherein the combination of the attribute name and the first symbol is a concatenation.
Comparison of instant application Claim 8-14 to claim 8-14 of US Patent No. 10983949 would be similar to above mentioned detailed claim comparison. 

Comparison of instant application Claim 15-20 to claim 15-20 of US Patent No. 10983949 would be similar to above mentioned detailed claim comparison.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-5, 8, 10-12, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pogde, Prashant et al (US Patent Document No. 7962532), hereafter, referred to as “Pogde”, in view of Thind, Ravinder et al (PGPUB Document No. 20060117135), hereafter, referred to as “Thind”, in further view of Mahmoud, Samer et al (PGPUB Document No. 20120136888), hereafter, referred to as “Mahmoud”,

Regarding claim 1, Pogde teaches A method comprising: initiating, in response to the first command o disable a quota capability of a file system, execution of one or more instructions to delete a first association of a quota attribute with a directory (Pogde, col 4 line 32-43 discloses disabling/deleting directory quota “In the example of FIG. 2, once the directory quota is switched off on a directory, … It should be noted that once a directory quota is Switched off the corresponding bit cannot be used for a new directory quota until the task of resetting the bitmasks from all inodes is completed.”;  further, col 4 line 45-53 discloses named attribute for quota and setting value “it would be better to store the bitmask in an auxiliary data structure, which can be but is not limited to, one or more of: a separate auxiliary data-structure associated with the file, Such as a named data stream, a named attribute or alternate data stream, and as a separate piece of meta-data that tracks the bitimasks for all files as a single logical structure (e.g. a separate metadata file).”), 
wherein the quota attribute has an attribute name, and wherein the first association assigns a first value of the quota attribute to a first string, and wherein the first string comprises a combination of the attribute name and a first symbol corresponding to a first version of the quota attribute;
receiving, by a processing device prior to completion of the execution of the one or more instructions, one or more commands to enable the quota capability and assign a second value of the quota attribute to the directory (Pogde, col 4 line 64-65 & col 5 line 1-5 disclose turning on the directory quotas by setting the bits (second value) “Once directory quota on dir1 and dir2 are switched on, the trees rooted at dir1 and dir2 are traversed (e.g., in a breadth first or depth first manner) to set appropriate bits in the bitmasks of sub-directories. ”) ;
and generating by the processing device, in response to the one or more commands, a second association of the quota attribute with the directory(Pogde, col 4 line 45-53 discloses named attribute for quota and setting value “it would be better to store the bitmask in an auxiliary data structure, which can be but is not limited to, one or more of: a separate auxiliary data-structure associated with the file, Such as a named data stream, a named attribute or alternate data stream, and as a separate piece of meta-data that tracks the bitimasks for all files as a single logical structure (e.g. a separate metadata file).” ”), 
Pogde teaches quota management of a file system but he does not explicitly teach wherein the quota attribute has an attribute name, and wherein the first association assigns a first value of the quota attribute to a first string, and wherein the first string comprises a combination of the attribute name and a first symbol corresponding to a first version of the quota attribute; 
wherein the second association assigns a second value of the quota attribute to a second string, and wherein the second string comprises a combination of the attribute name and a second symbol corresponding to a second version of the quota attribute.
However in the same field of endeavor of quota management of a file system Thind teaches wherein the quota attribute has an attribute name(Thind, para 0051 discloses attribute with name “a last configuration time that indicates when the quota attributes were last modified, a quota tag that comprises a user-defined string that is associated with the quota, and the like”.), and wherein the first association assigns a first value of the quota attribute to a first string, wherein the second association assigns a second value of the quota attribute to a second string(Thind, paragraph 0051 discloses based on the metadata various quota attributes “A quota may include various attributes. Some exemplary quota attributes include amount of disk space permitted to be consumed by a directory and all of its descendants (sometimes referred to as a quota limit), amount of disk space currently consumed by the directory and all of its descendants, thresholds, a high water mark that maintains the highest quota value charged, a high water time that indicates that last time the high water mark was updated, a last configuration time that indicates when the quota attributes were last modified”; here the examiner interprets “first value” and “second value” as any valid values for attributes; para 0057-0058 further discloses assignment of value to a quota attribute “before starting the scan, the quota usage of the quota may be set to zero.”), 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the directory space quota changing process of Pogde into changing disc/directory quota of file system by named attributes of Thind to produce an expected result of conveniently changing the directory quota. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users’ an option to manipulate file systems quota easily by changing the attribute values which is needed.
Pogde and Thind teach various quota attributes and assigning value to them but they don’t explicitly teach and wherein the first string comprises a combination of the attribute name and a first symbol corresponding to a first version of the quota attribute; and wherein the second string comprises a combination of the attribute name and a second symbol corresponding to a second version of the quota attribute.
However in the same field of endeavor of a file system attribute value assignment Mahmoud teaches and wherein the first string comprises a combination of the attribute name and a first symbol corresponding to a first version of the quota attribute; and wherein the second string comprises a combination of the attribute name and a second symbol corresponding to a second version of the quota attribute (Mahmoud, paragraph 0046 discloses attribute name strings containing attribute name and symbol for value assignment; a skilled artisan would use this fully qualified attribute descriptor disclosed by Mahmoud to easily identify any attributes (can be any storage quota attributes) with same name and assign their respective value with confidence; thus following Mahmoud’s teaching (“Partition:1”), version can be expressed as  “:1”  or “:2” for first and second version respectively in combination of string & symbols  “ The following UEFI configuration language mapping string includes a Partition attribute modifier: Nic1[FQDD:NIC.Slot.4][Partition:1]“Nic1” is an HII configuration attribute associated with an HII question prompt string or an option prompt string. A FQDD attribute modifier specifies a fully qualified device descriptor associated with the device Nic1, “Nic1.Slot.4” that identifies a specific network interface device located at slot 4. A Partition attribute modifier associates Nic1 with a first logical network at the device.”). 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the directory space quota changing process by setting attribute values of Pogde and Thind into changing disc/directory quota of file system by named and symbol attributes of Mahmoud to produce an expected result of confidently changing attribute values. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users’ an option to confidently  assign attribute values using name and symbol to avoid any ambiguity.

Regarding claim 3, Pogde, Thind and Mahmoud teach all the limitation of claim 1 and Thind further teaches wherein the quota attribute is a size of the directory (Thind, para 0051 discloses quota attribute for directory size “Some exemplary quota attributes include amount of disk space permitted to be consumed by a directory and all of its descendants (sometimes referred to as a quota limit), amount of disk space currently consumed by the directory and all of its descendants”).

Regarding claim 4, Pogde, Thind and Mahmoud teach all the limitation of claim 1 and Thind further teaches wherein the quota attribute is a limit on a size of the directory (Thind, para 0051 discloses directory size limit “Some exemplary quota attributes include amount of disk space permitted to be consumed by a directory and all of its descendants (sometimes referred to as a quota limit)”).

Regarding claim 5, Pogde, Thind and Mahmoud teach all the limitation of claim 1 and Thind further teaches wherein the quota attribute is a contribution of a size of the directory to a size of a parent directory of the directory (Thind, para 0051 discloses quota attribute for parent and child/descendants directory size “Some exemplary quota attributes include …..amount of disk space currently consumed by the directory and all of its descendants”).

Regarding claim 8, Pogde teaches An apparatus comprising: one or more storage devices to store a file system; and a processing device, operatively coupled to the one or more storage devices, to(Pogde, Fig. 10-11 disclose storage medium and processing devices): 
receive a first command (Pogde, element 206 of Fig. 2 discloses changing attribute bits and which can be done for turning on/off quota) to enable a quota capability of the file system, wherein the quota capability associates quota attributes with directories of the file system(Pogde, col 4 line 64-65 & col 5 line 1-5 disclose turning on the directory quotas of a file system “Once directory quota on dir1 and dir2 are switched on, the trees rooted at dir1 and dir2 are traversed (e.g., in a breadth first or depth first manner) to set appropriate bits in the bitmasks of sub-directories. ”; col 4 line 45-53 discloses named attribute for quota and setting value “it would be better to store the bitmask in an auxiliary data structure, which can be but is not limited to, one or more of: a separate auxiliary data-structure associated with the file, Such as a named data stream, a named attribute or alternate data stream, and as a separate piece of meta-data that tracks the bitimasks for all files as a single logical structure (e.g. a separate metadata file).”); 
receive, after the first command, a second command to disable the quota capability; initiate, in response to the second command, execution of one or more instructions to delete a first association of a quota attribute with a directory(Pogde, col 3 line 57-64 discloses disabling directory quota “any particular directory quota entry remains the same until the directory quota represented by the entry is disabled and/or is reused for a different directory quota. ”; further col 4 line 1-4 discloses attribute/bit to turn on/off quota “In the example of FIG. 2, the flowchart 200 continues to block 204 where each directory in the logical list of directory quotas is represented by a bit in the bitmask, wherein binary value of the bit indicates whether directory quota on a specific directory is on (enforced) or not.”), 
receive, prior to completion of the execution of the one or more instructions, one or more commands to enable the quota capability and assign a second value of the quota attribute to the directory(Pogde, col 4 line 64-65 & col 5 line 1-5 disclose turning on the directory quotas by setting the bits (second value) “Once directory quota on dir1 and dir2 are switched on, the trees rooted at dir1 and dir2 are traversed (e.g., in a breadth first or depth first manner) to set appropriate bits in the bitmasks of sub-directories. ”); and generate, in response to the one or more commands, a second association of the quota attribute with the directory(Pogde, col 4 line 45-53 discloses named attribute for quota and setting value “it would be better to store the bitmask in an auxiliary data structure, which can be but is not limited to, one or more of: a separate auxiliary data-structure associated with the file, Such as a named data stream, a named attribute or alternate data stream, and as a separate piece of meta-data that tracks the bitimasks for all files as a single logical structure (e.g. a separate metadata file)” ), 
Pogde teaches quota management of a file system but he does not explicitly teach wherein the quota attribute has an attribute name, and wherein the first association assigns a first value of the quota attribute to a first string, and wherein the first string comprises a combination of the attribute name and a first symbol; wherein the second association assigns a second value of the quota attribute to a second string, and wherein the second string comprises a combination of the attribute name and a second symbol. 
However in the same field of endeavor of quota management of a file system Thind teaches wherein the quota attribute has an attribute name(Thind, para 0051 discloses attribute with name “a last configuration time that indicates when the quota attributes were last modified, a quota tag that comprises a user-defined string that is associated with the quota, and the like”), and wherein the first association assigns a first value of the quota attribute to a first string, wherein the second association assigns a second value of the quota attribute to a second string(Thind, paragraph 0051 discloses based on the metadata various quota attributes “A quota may include various attributes. Some exemplary quota attributes include amount of disk space permitted to be consumed by a directory and all of its descendants (sometimes referred to as a quota limit), amount of disk space currently consumed by the directory and all of its descendants, thresholds, a high water mark that maintains the highest quota value charged, a high water time that indicates that last time the high water mark was updated, a last configuration time that indicates when the quota attributes were last modified”; here the examiner interprets “first value” and “second value” as any valid values for attributes; para 0057-0058 further discloses assignment of value to a quota attribute “before starting the scan, the quota usage of the quota may be set to zero.”),
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the directory space quota changing process of Pogde into changing disc/directory quota of file system by named attributes of Thind to produce an expected result of conveniently changing the directory quota. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users’ an option to manipulate file systems quota easily by changing the attribute values which is needed.
Pogde and Thind teach various quota attributes and assigning value to them but they don’t explicitly teach and wherein the first string comprises a combination of the attribute name and a first symbol; and wherein the second string comprises a combination of the attribute name and a second symbol. 
However in the same field of endeavor of a file system attribute value assignment Mahmoud teaches and wherein the first string comprises a combination of the attribute name and a first symbol; and wherein the second string comprises a combination of the attribute name and a second symbol (Mahmoud, paragraph 0046 discloses attribute name strings containing attribute name and symbol for value assignment; a skilled artisan would use this fully qualified attribute descriptor disclosed by Mahmoud to easily identify any attributes (can be any storage quota attributes) with same name and assign their respective value with confidence; thus following Mahmoud’s teaching (“Partition:1”), version can be expressed as  “:1”  or “:2” for first and second version respectively in combination of string & symbols  “ The following UEFI configuration language mapping string includes a Partition attribute modifier: Nic1[FQDD:NIC.Slot.4][Partition:1]“Nic1” is an HII configuration attribute associated with an HII question prompt string or an option prompt string. A FQDD attribute modifier specifies a fully qualified device descriptor associated with the device Nic1, “Nic1.Slot.4” that identifies a specific network interface device located at slot 4. A Partition attribute modifier associates Nic1 with a first logical network at the device.”). 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the directory space quota changing process by setting attribute values of Pogde and Thind into changing disc/directory quota of file system by named and symbol attributes of Mahmoud to produce an expected result of confidently changing attribute values. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users’ an option to confidently  assign attribute values using name and symbol to avoid any ambiguity.

Regarding claim 10, Pogde, Thind and Mahmoud teach all the limitation of claim 8 and additional claim analysis is analogous to rejected claim 3 and applicable to claim 10.  

Regarding claim 11, Pogde, Thind and Mahmoud teach all the limitation of claim 8 and additional claim analysis is analogous to rejected claim 4 and applicable to claim 11.  

Regarding claim 12, Pogde, Thind and Mahmoud teach all the limitation of claim 8 and additional claim analysis is analogous to rejected claim 5 and applicable to claim 12.  

Regarding claim 15, Pogde teaches A non-transitory computer readable storage medium, having instructions stored therein, which when executed, cause a processing device to (Pogde, Fig. 10-11 disclose storage medium and processing devices): 
initiate, in response to a first command to disable a quota capability of a file system, execution of one or more instructions to delete a first association of a quota attribute with a directory (Pogde, col 4 line 32-43 discloses disabling/deleting directory quota “In the example of FIG. 2, once the directory quota is switched off on a directory, … It should be noted that once a directory quota is Switched off the corresponding bit cannot be used for a new directory quota until the task of resetting the bitmasks from all inodes is completed.”;  further, col 4 line 45-53 discloses named attribute for quota and setting value “it would be better to store the bitmask in an auxiliary data structure, which can be but is not limited to, one or more of: a separate auxiliary data-structure associated with the file, Such as a named data stream, a named attribute or alternate data stream, and as a separate piece of meta-data that tracks the bitimasks for all files as a single logical structure (e.g. a separate metadata file).”), 
receive by the processing device, prior to completion of the execution of the one or more instructions, one or more commands to enable the quota capability and assign a second value of the quota attribute to the directory (Pogde, col 4 line 64-65 & col 5 line 1-5 disclose turning on the directory quotas by setting the bits (second value) “Once directory quota on dir1 and dir2 are switched on, the trees rooted at dir1 and dir2 are traversed (e.g., in a breadth first or depth first manner) to set appropriate bits in the bitmasks of sub-directories. ”); and generate, in response to the one or more commands, a second association of the quota attribute with the directory(Pogde, col 4 line 45-53 discloses named attribute for quota and setting value “it would be better to store the bitmask in an auxiliary data structure, which can be but is not limited to, one or more of: a separate auxiliary data-structure associated with the file, Such as a named data stream, a named attribute or alternate data stream, and as a separate piece of meta-data that tracks the bitimasks for all files as a single logical structure (e.g. a separate metadata file)” ), 
Pogde teaches quota management of a file system but he does not explicitly teach wherein the quota attribute has an attribute name, and wherein the first association assigns a first value of the quota attribute to a first string, and wherein the first string comprises a combination of the attribute name and a first symbol; wherein the second association assigns a second value of the quota attribute to a second string.
However in the same field of endeavor of quota management of a file system Thind teaches wherein the quota attribute has an attribute name, and wherein the first association assigns a first value of the quota attribute to a first string, wherein the second association assigns a second value of the quota attribute to a second string (Thind, paragraph 0051 discloses based on the metadata various quota attributes “A quota may include various attributes. Some exemplary quota attributes include amount of disk space permitted to be consumed by a directory and all of its descendants (sometimes referred to as a quota limit), amount of disk space currently consumed by the directory and all of its descendants, thresholds, a high water mark that maintains the highest quota value charged, a high water time that indicates that last time the high water mark was updated, a last configuration time that indicates when the quota attributes were last modified”; here the examiner interprets “first value” and “second value” as any valid values for attributes; para 0057-0058 further discloses assignment of value to a quota attribute “before starting the scan, the quota usage of the quota may be set to zero.”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the directory space quota changing process of Pogde into changing disc/directory quota of file system by named attributes of Thind to produce an expected result of conveniently changing the directory quota. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users’ an option to manipulate file systems quota easily by changing the attribute values which is needed.
Pogde and Thind teach various quota attributes and assigning value to them but they don’t explicitly teach and wherein the first string comprises a combination of the attribute name and a first symbol;
However in the same field of endeavor of a file system attribute value assignment Mahmoud teaches and wherein the first string comprises a combination of the attribute name and a first symbol (Mahmoud, paragraph 0046 discloses attribute name strings containing attribute name and symbol for value assignment; a skilled artisan would use this fully qualified attribute descriptor disclosed by Mahmoud to easily identify any attributes (can be any storage quota attributes) with same name and assign their respective value with confidence; thus following Mahmoud’s teaching (“Partition:1”), version can be expressed as  “:1”  or “:2” for first and second version respectively in combination of string & symbols  “ The following UEFI configuration language mapping string includes a Partition attribute modifier: Nic1[FQDD:NIC.Slot.4][Partition:1]“Nic1” is an HII configuration attribute associated with an HII question prompt string or an option prompt string. A FQDD attribute modifier specifies a fully qualified device descriptor associated with the device Nic1, “Nic1.Slot.4” that identifies a specific network interface device located at slot 4. A Partition attribute modifier associates Nic1 with a first logical network at the device.”). 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the directory space quota changing process by setting attribute values of Pogde and Thind into changing disc/directory quota of file system by named and symbol attributes of Mahmoud to produce an expected result of confidently changing attribute values. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users’ an option to confidently  assign attribute values using name and symbol to avoid any ambiguity.

Regarding claim 17, Pogde, Thind and Mahmoud teach all the limitation of claim 15 and additional claim analysis is analogous to rejected claim 3 and applicable to claim 17.  

Regarding claim 18, Pogde, Thind and Mahmoud teach all the limitation of claim 15 and additional claim analysis is analogous to rejected claim 4 and applicable to claim 18.  

Regarding claim 19, Pogde, Thind and Mahmoud teach all the limitation of claim 15 and additional claim analysis is analogous to rejected claim 5 and applicable to claim 19.  
Claim 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pogde, Prashant et al (US Patent Document No. 7962532), hereafter, referred to as “Pogde”, in view of Thind, Ravinder et al (PGPUB Document No. 20060117135), hereafter, referred to as “Thind”, in view of Mahmoud, Samer et al (PGPUB Document No. 20120136888), hereafter, referred to as “Mahmoud”, in further view of Karren, Thomas et al (PGPUB Document No. 20160242024), hereafter, referred to as “Karren”.

Regarding claim 2, Pogde, Thind and Mahmoud teach all the limitation of claim 1 but they don’t explicitly teach wherein the first symbol comprises one or more characters representing an integer N, and wherein the second symbol comprises one or more characters representing an integer N+1.
However in the same field of endeavor of s quota management of a file system Karren teaches wherein the first symbol comprises one or more characters representing an integer N, and wherein the second symbol comprises one or more characters representing an integer N+1 (Karren, in paragraph 0138 discloses integer attribute and incrimination of attribute by 1 “The Version attribute may just an integer and may be incremented by 1. In an example, the changed JSON file along with the new Version may be stated as 2 as follows: “Version”: 2,”), 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the directory space quota changing process by setting attribute values using attribute name and symbol of Pogde, Thind and Mahmoud into use of symbol/integer as version information of Karren to produce an expected result of expressing version information by incrementing numeric characters. The modification would be obvious because one of ordinary skill in the art would be motivated to assign version information easily by an attribute with an incrementing property.

Regarding claim 9, Pogde, Thind and Mahmoud teach all the limitation of claim 8 and additional claim analysis is analogous to rejected claim 2 and applicable to claim 9.  

Regarding claim 16, Pogde, Thind and Mahmoud teach all the limitation of claim 15 and additional claim analysis is analogous to rejected claim 2 and applicable to claim 16.  

Claim 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pogde, Prashant et al (US Patent Document No. 7962532), hereafter, referred to as “Pogde”, in view of Thind, Ravinder et al (PGPUB Document No. 20060117135), hereafter, referred to as “Thind”, in view of Mahmoud, Samer et al (PGPUB Document No. 20120136888), hereafter, referred to as “Mahmoud”, in further view of S Ismail, Labeeb (PGPUB Document No. 20050193023), hereafter, referred to as “Ismail”.

Regarding claim 6, Pogde, Thind and Mahmoud teach all the limitation of claim 1 but they don’t explicitly teach wherein the quota capability also associates quota attributes with one or more volumes of the file system.
However in the same field of endeavor of s quota management of a file system Ismail teaches wherein the quota capability also associates quota attributes with one or more volumes of the file system (Ismail, paragraph 0032 discloses quota attributes associated with file system volume “The Volume Manager VM is a module that maintains information about various quotas and reservations for space management. In one embodiment, the Volume Manager enforces quotas by using Logical Volumes….”), 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the directory space quota changing process by setting attribute values using attribute name and symbol of Pogde, Thind and Mahmoud into setting quota to disk volumes of Ismail to produce an expected result of controlling disk volume size. The modification would be obvious because one of ordinary skill in the art would be motivated to enforce disk quota at disk volume levels to apply control over a particular part of a disk.

Regarding claim 13, Pogde, Thind and Mahmoud teach all the limitation of claim 8 and additional claim analysis is analogous to rejected claim 6 and applicable to claim 13.  

Claim 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pogde, Prashant et al (US Patent Document No. 7962532), hereafter, referred to as “Pogde”, in view of Thind, Ravinder et al (PGPUB Document No. 20060117135), hereafter, referred to as “Thind”, in view of Mahmoud, Samer et al (PGPUB Document No. 20120136888), hereafter, referred to as “Mahmoud”, in further view of Fredrickson, Todd (PGPUB Document No. 20070073741), hereafter, referred to as “Fredrickson”.

Regarding claim 7, Pogde, Thind and Mahmoud teach all the limitation of claim 1 but they don’t explicitly teach wherein the combination of the attribute name and the first symbol is a concatenation.
However in the same field of endeavor of s quota management of a file system Fredrickson teaches wherein the combination of the attribute name and the first symbol is a concatenation (Fredrickson, para 0027 discloses concatenation of attributes “for contributes variability string attributes can be concatenated resolving embedded commands for dependent text or merging text fragments such as descriptions for content elements.”), 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the directory space quota changing process by setting attribute values using attribute name and symbol of Pogde, Thind and Mahmoud into expressing attributes by concatenating strings of Fredrickson to produce an expected result of expressing attribute in an intuitive manner. The modification would be obvious because one of ordinary skill in the art would be motivated to express attributes in a user friendly manner by concatenate them.
Regarding claim 14, Pogde, Thind and Mahmoud teach all the limitation of claim 8 and additional claim analysis is analogous to rejected claim 7 and applicable to claim 14.  
Regarding claim 20, Pogde, Thind and Mahmoud teach all the limitation of claim 15 and additional claim analysis is analogous to rejected claim 7 and applicable to claim 20.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
US Publication No. 20050066134 discloses disk quota versioning. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDULLAH A DAUD/Examiner, Art Unit 2164      

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164